Title: To James Madison from James Monroe, 11 September 1806
From: Monroe, James,Pinkney, William
To: Madison, James



{NB.  The original sent by the British packet to Halifax.  Sent to Sr. F. Vincent the 13th. of Sept.  Packet sailed the 23d.  Duplicate sent by the Eaton to Boston.  Sailed from Deal the 23d.No. 5Sir.
London 11th. Sept. 11. 1806
Our first meeting with Ld. Holland & Ld. Auckland took place in Downing Street on the 22d. of August.  After the usual Exchange of powers we stated at their Request the Objects of our Mission & the general nature of the Stipulations by which we expected them to be provided for.  They took Minutes of what was said by us, for the purpose of making their Report to the Cabinet, & threw out some Observations, but of a very loose & inconclusive Character upon several Branches of the Subject.  They resisted with great Earnestness & Decision, as an impracticable Subject, the Claim of Indemnity which we pressed as standing upon unquestionable Grounds of Justice.  They appeared to consider the Subject of Impressment as extremely delicate & embarrassing, and that of our Trade with the Colonies of their Enemies as presenting important altho not equal Difficulties; and Ld. Auckland expressed a strong Desire, which of course was discouraged, that the former should be suffered to rest upon mere Understanding and find no place in the projected Treaty.  The best Dispositions were, however, professed to arrange every thing upon fair & amicable principles, and nothing was suggested to impair the Hope that the Result of our Negotiation wd. be entirely satisfactory.  We were told at parting that an early Day wd. be mentioned for renewing our Conferences.
On the 28th. we met them again upon their own Appointment.  We were then told that the purpose of this Interview was to obtain from us an Explanation of our Views with reference to some of the points upon which we had touched at the former meeting.  We were accordingly asked to state precisely what equivalent Stipulation for restoring British Seamen leaving their Service, we wd. be disposed to insert in the Article relative to Impressment.  Having ascertained that it was vain to expect their Consent to an arrangement, on this interesting Topic, in which some such provision was not an Ingredient, we gave them at length a project upon this point, extracted from Mr. Monroe’s Instructions of 1804, requesting them, however, to receive it as perfectly extra-official, and combining it, as you will perceive, with the provisions, in their most advantageous Form, for which it was required as the Equivalent.  A Copy of this Project is among the Enclosures.  We presumed that this Course, while it hazarded nothing, would at least promote Dispatch, and that the Air of Frankness which belonged to it wd. be likely to influence advantageously the Temper & Character of our Discussions upon this & every other Question before us.
We were also asked to explain the Footing upon which we desired to place the Commercial Intercourse between the U. S. & the British European Dominions.  This we did by intimating, as we had done at the former Meeting, that the Footing of the most favored Nation was in a general View the most natural.  Their Enquiries, however, looked to some precise & equal Arrangement of Tonnage & Imposts, and the countervailing power in the Treaty of 1794 was slightly mentioned.  Without encouraging at this Time any Discussion on this point, which they did not seem to be prepared or inclined to enter into, we thought it proper to suggest for their Consideration the Expedient of the mutual Abolition of Alien Duties.
On the Impressment Subject, it was soon apparent that they felt the strongest Repugnance to a formal Renunciation or abandonment of their Claim to take from our Vessels on the high Seas such Seamen as shd. appear to be their own Subjects, and they pressed upon us with much Zeal, as a Substitute for such an Abandonment, a provision that the persons composing the Crews of our Ships shd. be furnished with authentic Documents of Citizenship, the Nature & Form of which shd. be settled by Treaty; that the Documents shd. completely protect those to whom they related; but that, subject to such protections, the Ships of War of G. B. shd. continue to visit & impress on the main ocean as heretofore.



They enforced their preference for this sort of arrangement, in a desultory Conversation, by observing that they supposed the Object of our plan to be to prevent the Impressment at Sea of American Seamen, and not to withdraw British Seamen from the Naval Service of their Country, in Times of great national Peril, for the purpose of employing them ourselves; that the first of these purposes wd. be effectually accomplished by a System which shd. introduce & establish a clear & conclusive Distinction between the Seamen of the two Countries, which on all Occasions shd. be implicitly respected; that if they shd. consent to make our commercial Navy a floating Assylum for all the British Seamen who, tempted by higher Wages, shd. quit their Service for ours, the Effect of such a Concession upon their maritime Strength, on which G. B. depended, not only for her Prosperity but her Safety, might be fatal; that in the most alarming Emergency they might thus be deprived, to an Extent, which it was impossible to calculate, but which could not fail to be great, of their only Means of Security; that our Vessels might become Receptacles for Deserters to any Amount, even from their military Marine, in the ports of Neutral States, and, when once at Sea, might set at Defiance the just Claims of the Service to which such Deserters belonged; that even within the United States it could not be expected that any plan for recovering British Deserters cd. be efficacious; and that, moreover, the plan we proposed was inadequate in its Range & Object, inasmuch as it was merely prospective, confined wholly to Deserters, and in no respect providing for the Case of the vast Body of British Seamen now employed in our Trade to every part of the World.To this it was replied that one of the Suppositions, on which much Reliance had been placed, was that of an extreme Case which was barely possible in Fact, and which, if it shd. happen at all, & Redress shd. not be afforded by the Interference of the Neutral power in whose port the unlawful Refuge shd. be attempted, could not be considered as within the Spirit of such a provision as we had suggested; that another of these Suppositions ascribed undue Importance to the Resources in Question, which, while it severely oppressed & irritated their Friends, could add little to the effective Strength of their Navy; that the Numbers of Men thus violently taken from our Vessels, if American Citizens shd. be deducted, had always been comparatively small; that, if G. B. shd. now be admitted (as intended by the plan) to the Benefit of our Domestic Regulations for apprehending & securing within our Country future Deserters from her Merchant & other Vessels, the Number to which such a Resource could apply must hereafter be considerably less, and in Time be wholly insignificant; that it wd. be in their own power to prevent us, by suitable Regulations, from carrying their Seamen from their own Ports, and would become our Duty to assist in restoring them when they shd. desert & be found within our Jurisdiction; that there was every Reason to believe that this Assistance wd. be as effectual as it was known to be in the Case of our own Seamen deserting from our own Vessels; for that even if it shd. be admitted that a Motive might now be imagined of sufficient Power to induce the people of the U. S. to give Shelter & protection to deserting B. Seamen, it was obvious that this Motive arose out of the Claim & practices on the part of G. B. which it was now proposed to renounce, & wd cease with them; that there would, moreover, be open to this Country The fair & reasonable Exercise of the Right of regaining her own Seamen within her own Jurisdiction, as opportunity occurred, in whatsoever Vessels they shd. be found; that Impressment upon the high Seas, by those to whom that Service is necessarily confided, must under any conceivable Guards, be frequently abused, and in its best Form cannot fail to generate private Animosity & national Resentment, and of course to endanger the friendly Relations of the two Countries; that if it were for no other Cause, we shd. see with deep Regret the power of Impressment at Sea, under any Modifications however plausible, insisted upon; but that it was, besides, impossible that we should acknowledge, in favor of any foreign Power, the Claim to such a Jurisdiction on board our own Vessels, found upon the main Ocean, as this sort of Impressment implied; a Claim as plainly inadmissible in its principle & derogatory from the unquestionable Rights of our Sovereignty, as it was vexatious in its practical Consequences.
Upon the commercial Subject we collected, that the East India Trade wd. not be likely to give much Trouble, but that an open Trade to the B. West Indies will be obtained, if at all, with great Difficulty.  Lord Auckland expressed an opinion that there shd. be a Restriction upon the Tonnage as in the 12th. Article of the Treaty of 1794, which we told him at once could never be agreed to, and Ld. Holland spoke of a Duty, to be imposed by our Govt. upon Importations from their Islands, which shd. be of sufficient amount to check the Exportation, of the Articles so imported, to Europe.  His Idea was, of course, that no part of this Duty shd. be remitted as a Drawback; and he wished to comprehend in this plan our Importations from Enemy Colonies, without which it could have no other Effect than to force the Imports from the B. Colonies into our internal Consumption, and leave the Imports from Enemy Colonies for Exportation.  We thought it proper to oppose ourselves, in a particular manner to the last mentioned Application of this plan, and it was not persisted in.The Trade with Enemies Colonies was still viewed as an embarrassing Subject, and continuous Voyages even between Neutral European Ports & those Colonies, were strongly protested against.  It appeared to be certain, however, that our opponents wd. finally agree that the Continuity of the Voyages shd. in all Cases be held to be broken by the landing of the Cargoes in the U. S., & perhaps also the paying or securing the Duties as heretofore practised.  We did not bring into View at this Time the Distinction, which we mean hereafter to urge, in favor of our Commerce with the East Indian Colonies of the other parties to the War.
In the Course of this Conference Ld. Auckland renewed a proposal which he had glanced at in our first Interview, that the Treaty of 1794 shd. be made the Basis of the present Negotiation.  This was rejected in such a manner as to obtain for the Rejection his entire acquiescence.  His Lordship, towards the Close of the Meeting, enquired if Congress had not at their last Session passed some Law affecting their commercial Relations with G. B.  We had been restrained from calling their attention to the Act prohibiting &c by the apprehension that, as they could not be supposed to be ignorant of it, we might be thought, by pressing it officiously & ostentatiously into Notice, to wish to make Use of it as a Menace; but we now took occasion to explain, in as conciliatory a manner as was consistent with the complete justification of the Law, its origin & character.  They requested us to give them a Copy of the Act, and we sent it accordingly the next Day.On the 4th. Instant, at Night, we received from the B. Commrs. a Note upon the Subject of the Act of Congress, of which a Copy is enclosed.  It appeared to us that it wd. be prudent to found upon this Note a Request of an immediate Interview, in the Course of which it might perhaps be practicable to avail ourselves of their Anxiety, that a Suspension of the Act shd. be pressed upon our Govt., to advance our Negotiation, with Reference at least to the most interesting of the Topics involved in it.  To our Note, desiring an Interview, Ld. Holland replied that he wd. be glad to see us on the 6th.; but that Ld. Auckland being out of Town, wd. not probably be able to attend.  Ld. Auckland did not in fact, & we believe could not, attend.  We opened this Conference with Ld. Holland by observing that we had been withheld by Considerations which he wd. easily comprehend from being the first to mention the act of the American Govt. which formed the Subject of their Note; but that it had been constantly present to our Minds as making it peculiarly desireable that we shd. understand one another as soon as possible upon some, if not all, of the Points in Discussion between us, and as presenting the prospect of a Dilemma, as the Period prescribed for its Commencement approached without finding us forward in our Negotiation.  After a short Vindication of the act, in the Course of which we did not omit to represent it, in Connection with the special Mission which grew out of it, as manifesting the friendly Sentiments & Views of our Govt. towards that of His Majesty, we observed that, relying upon the Dispositions which their Lordships had constantly avowed, & by which they were evidently animated, to establish between the two Countries by a suitable ajustment of all subsisting Differences the most perfect & lasting Harmony, it was our earnest Desire to take some effectual Step, which shd. save the Honor of both our Govts., for ensuring the Suspension which their Lordships had recommended; that there might be Reason to apprehend that, unless some advantageous Change shd. appear to have taken place in the State of Things which in the opinion of Congress required the Adoption of the Measure in Question, it wd. not easily be abandoned even for a Time; that no such Change had taken place; for that all the Subjects of Complaint which had excited the Sensibility of Congress at their last Session, & led to the Passage of this Act, were still as much at large as ever; that it was indeed true that Commrs. in the highest Degree acceptable had been appointed by his Majesty’s Govt. to treat with us, & that the Spirit of Justice & amity displayed by their Lordships promised the happiest Results, but that it was also true that up to this period it could only be said, as might equally be said of the period when the act was finally passed, that Negotiations were depending; that we were therefore extremely anxious, when we shd. transmit their Lordships Note to the U. S., to be enabled to accompany it with assurances that, altho much remained to be done, the two Subjects of Impressment & Trade with Enemies Colonies wd. certainly be ajusted to the Satisfaction of our Govt.
Lord Holland told us in Reply that we were aware that the first of these Subjects was full of Difficulty & required that the Feelings & Opinions of many persons shd. be managed & consulted; that it touched the most delicate & momentous of their National Concerns, & called for much Enquiry & Deliberation; that he hoped it wd. soon be practicable (and we might be confident that there shd. be no unreasonable Delay) to submit to us a plan to which both Sides might without Reluctance consent; that in the mean time we could state to our Govt., what was unquestionably true, that those with whom we were treating were diligently & anxiously employed in Endeavours to devise an Arrangement which shd. be convenient & honorable to us, & at the same time free from any improper Hazard to G. B.; that it appeared to him that the actual Pendency of the Negotiations here (unless their Sincerity were distrusted as he was sure it wd. not be) wd. furnish an adequate Motive to Congress for merely postponing the Commencement of a Law which was originally a very strong Measure and wd. certainly, if allowed to go into operation at a Moment when G. B. was affording in the Face of the World an unequivocal Demonstration of her Wish to remove every Ground of Misunderstanding between us, acquire a Character of extreme Harshness; that it was greatly to be lamented that the Discussions in which we were now engaged had not been sooner begun, but that knowing, as we did, to what Cause the Delay was to be ascribed, we knew also that it was unavoidable.
His Lordship mingled with these Observations the most amicable Assurances, and took an Occasion, which a Remark from one of us presented, to express his Conviction that the Event of a Peace between G. B. & France wd. be so far from creating any Indisposition, or producing any Obstacle, on the part of this Country to a liberal Ajustment with us, that it wd. rather facilitate that Ajustment, by removing from some of the Topics the peculiar Interest & Difficulty which the present Crisis imparts to them.
After some farther Efforts on our part, to promote the Object of this Interview, without departing from that Tone of Conciliation which Prudence as well as Inclination recommended, we separated, and soon afterwards we prepared & sent to the B. Commrs. an Answer to their Note of the 4th., of which you will find a Copy enclosed.
To those Details we take the Liberty to add our Opinion, formed upon a careful View of the whole Subject, that it will be proper, upon the Meeting of Congress in December, to suspend the act for prohibiting the Importation of certain Articles of B. Manufacture, so as to afford farther Time for the Completion of the Negotiations which it evidently presumes, & which are now in Train.
The Ground which Congress have taken in this just & salutary Measure we are far from wishing to abandon; but to suspend & to abandon it are very different Things.  The last wd. wound deeply the Honor of the Nation & prostrate the Character of the Govt.; but the first is in perfect conformity with the Spirit & Purpose of the Law, and, while it wd. furnish a signal proof of the Equity & Moderation of our public Concils, wd. preserve unimpaired that firm & dignified attitude which it becomes us at all Times, but now especially, to maintain.  The Suspension will be so far from relinquishing the Measure, or weakening its Effect, that it will distinctly imply a re-assertion of its principle & Policy, and an unshaken Resolution to act upon & enforce it, as soon as Negotiation shall have been sufficiently & unsuccessfully tried.
The Death of Mr. Fox, which every Hour is expected to announce, may and probably will retard our Progress for some Time; but our Hopes are strong that we shall finally, and without much farther Delay, accomplish the great Objects confided to us.  The Temper which the B. Commrs have obviously brought to the Negotiation, corresponding with that which has been manifested towards the Mission by those who hold official Stations here, as well as by the Public in general, is as friendly and respectful to our Govt. & Country as could be desired.  We shall continue our Exertions to fulfil with all possible Dispatch the Instructions with which we have been honored, and shall communicate to you by the earliest Oppy. whatever of Importance shall occur: We have the Honor to be &c.

(Signed) Jas Monroe
Wm Pinkney

P. S.  Septr. 12th.  We have just recd. separate Notes to the same Effect from Ld. Auckland, of which Copies are enclosed.  They authorise us to expect that the Conference of Wednesday next, to which he invites us, will enable us to give you Details of a more precise & interesting Nature than it has been practicable to give in the Letter to which this is a postscript.
We omitted to mention in this Letter that we have been assured by the B. Ministers (particularly by Ld. Holland) that a liberal & satisfactory Article, relative to the Extent of our Jurisdiction over the Waters near our Coast, & the Exemption of the defined Limits from all the Operations of War, will be cheerfully agreed to, and that an Article for defining Blockade will meet with no Opposition.

P. S.  Sept. 13th.  The Account of Mr. Fox’s Health of this Morning is &c (as in the Newspapers).



